1.                  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 		Claim Rejection
2.  	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
3.	It is unclear how can “an elongate cable extends through longitudinal axis”. As seen in < Dictionary.com >, Axis is a line, a line does not have dimension. How can a cable [an physical object] be able to extend though an imagination line?. This limitation can not exam on the merit. 

Axis [n]
📙 Middle School Level
This shows grade level based on the word's complexity.
a central line that bisects a two-dimensional body or figure.
a line about which a three-dimensional body or figure is symmetrical.
DICTIONARY.COM UNABRIDGED BASED ON THE RANDOM HOUSE UNABRIDGED DICTIONARY, © RANDOM HOUSE, INC. 2021

			Claim Rejections - 35 USC § 102
4.  	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
5.  	Claims 1, 4-7, 9-12 are rejected under pre-AIA  35 U.S.C. 102(b) based upon a public use or sale of the invention as being anticipated by  McGregor et al [US20150099393].
 Claim 1, McGregor et al disclose a customizable electrical assembly, comprising:

a first contact member 804left positioned within at least a portion of the body and carrying a first piercing member 815left that extends longitudinally at least partially into the channel;
a second contact member 804right positioned within at least a portion of the body and carrying a second piercing member 815right that extends longitudinally at least partially into the channel, wherein
the cable 102a is engageable by the electrical unit with the cable extending transversely through the channel of the body and a first transverse section of the cable maintained within the body, wherein the first piercing member 815right  pierces the first wire W1 and the second piercing member 815left pierces the second wire W2, thereby creating communicative contact between the first wire and first contact member and between the second wire and second contact member, and
the cable can be disengaged from the electrical unit 895 

    PNG
    media_image1.png
    521
    369
    media_image1.png
    Greyscale

 	Claim 4, McGregor et al disclose  the customizable electrical assembly of claim 1, wherein the electrical unit is a plug unit, first contact member extends through a portion of the body and contacts a first conductive tube, and the second contact member extends through a portion of the body and contacts a second conductive tube, wherein the first contact member and first conductive tube are electrically insulated from the second contact member and second conductive tube.
 	Claim 6, McGregor et al disclose the customizable electrical assembly of claim 1, wherein the body [of 895+ 812+853right]  includes an upper threaded section [853right], comprising a removable cap 808 with threading that mates with the upper threaded section.
 	Claim 7, McGregor et al disclose the customizable electrical assembly of claim 6, wherein threading of the cap onto the threaded upper section causes application of a force on the cable in a longitudinal direction toward the first and second contact members.
 	Claim 9, McGregor et al disclose the customizable electrical assembly of claim 1, wherein the cable is configured to be disengaged from the plug unit [plug unit] and re-engaged with the plug unit with the cable extending through the channel of the body with the first wire pierced by the second piercing member and the second wire pierced by the first piercing member, thereby creating communicative 
 	Claim 11, McGregor et al disclose the customizable electrical assembly of claim 1, wherein in the first or second position, the cable is folded on one of the opposite sides of the plug unit and passed back through the channel [FIGs. 1A +  21] with a terminal end of first and second wires housed within the body.
 	Claim 12, McGregor et al disclose the customizable electrical assembly of claim 1, comprising a test circuit that provides a first notification when the first wire is a first polarity and the second wire is a second polarity and the cable is engaged, and provides a different second notification when the first wire is the second polarity and the second wire is the first polarity and the cable is engaged. “a test circuit “ is not part of the customizable electrical assembly; therefore, the first and second polarities with the first and second notifications do not give any patent weight. 
 	Claim 13, McGregor et al disclose a method of assembling an electrical device, comprising:
providing an electrical unit having a body with a channel extending transversely through the body from a first pass though opening to a second pass-through opening, a first conductive contact member positioned within the body and a second conductive contact member positioned within the body insulated from the first conductive contact member, the first contact member having a first piercing member extending longitudinally into the channel and the second contact member having a second piercing member extending longitudinally into the channel; providing an elongate cable with a first wire and a second wire; inserting the cable into the channel with the first wire aligned with the first piercing member and the second wire aligned with the second piercing member;
applying a longitudinal force on (a) the first wire and second wire toward the first piercing member and second piercing member, respectively, or (b) on the first piercing member and second piercing member toward the first wire and second wire, respectively, or (c) both (a) and (b) to affect an electrical connection between the first wire and first contact member and between the second wire and second contact member, thereby defining an engaged position of the cable; and

 	Claim 14, McGregor et al disclose an electrical unit comprising:
a body 812+853 having a slot 990 that extends transversely relative to a longitudinal direction from a first pass though opening to a second pass-through opening with a channel [retain grooves, where cables 102a located] extending therebetween;
a first electrically conductive contact member  804left positioned within at least a portion of the body having a first piercing member extending longitudinally into the channel;
a second electrically conductive contact member 804right positioned within at least a portion of the body having a second piercing member extending longitudinally into the channel; and
a cap 808 configured to engage with the body, wherein the slot is configured to receive an elongate cable having two conductive wires within the channel extending transversely through the first pass-through opening and second pass-through opening with a first section of the cable within the housing defining the first position, whereupon a longitudinal force on the cable causes the first piercing member 815left into conductive contact 804left with the first conductive wire to transmit a first charge through the first contact member and causes the second piercing member 815right into conductive contact 804right  with the second conductive wire to transmit a second charge through the second contact member, and engagement of the cap 808 to the body traps the cable in the first position.
 	Claim 18, McGregor et al disclose the electrical unit of claim 14, wherein the body comprises a tubular projection 853 defined by a wall, extends longitudinally from the body and defines an interior, the wall having a longitudinal slot 154Aleft  in a first location, wherein the first conductive contact member 804left is positioned with a portion exposed from the longitudinal slot and insulated from the interior of the tubular projection 853.
Claim 19, McGregor et al disclose the electrical unit of claim 18, wherein wall has a notch [forming by 140 on right +left][fig. 1B] in a second location [on right] spaced from the first location [on .
Claim Rejections - 35 USC § 103
6.  	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102
of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject
matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art
to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7. 	 Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGregor et al [US20150099393]. 
 	McGregor et al  disclose a light emitting member 710 [fig. 7]. the invention generally all as claimed, but does not show a light transmissible lens. It would have been obvious to one having ordinary skill at the time the invention was made to provide light transmissible lens on the assembly of McGregor et al for having indicator to show the assembly in working status; since the examiner takes official Notice of the light emitting member would be within the level of ordinary skill in the art.
Allowable Subject Matter
8.  	Claims 2, 5, 10, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	The following is a statement of reasons for the indication of allowable subject matter: 

 	Regarding to claims 5 and 15, none of prior art teach or suggests the customizable electrical assembly wherein the body includes a tubular projection that extends longitudinally and defines an inner wall and an outer wall, the first conductive tube is positioned on the outer wall and the second conductive tube is positioned within the inner wall.
Regarding to claims 10 and 17, none of prior art teach or suggests the customizable electrical assembly wherein electrical unit is a plug unit, the first contact member extends through a portion of the body and contacts a first contact tube and the second contact member extends through a portion of the body and contacts a central pin positioned coaxial to and radially inward from the first contact tube, wherein the first contact tube is conductively insulated from the central pin.
 	 					conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).

/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831